Title: From George Washington to Robert Jackson, 26 May 1757
From: Washington, George
To: Jackson, Robert



[Fort Loudoun, 26 May 1757]
To Mr Robert Jackson Fredericksburgh.Dear Sir,

The following is a list of necessaries wanted for the public works at this place. I must beg the favour of you to send them up by the first waggon, if they are not already sent by the direction of Capt. Mercer.
vizt

               
                  2 Barrels of 4d. Nails
                  2 Bar. of Span. Brown
               
               
                  1 ditto Flooring Brads
                  2 do spanish whiting
               
               
                  1 do 4d. Brads
                  1 do white-Lead
               
               
                  60 pairs of small HL Hinges
                  6 lb. Lampblack
               
               
                  40 ditto large do for Doors
                  8 do verdigrease
               
               
                  20 Door-locks (spring)
                  10 do Red-lead
               
               
                  4 largest stock-locks for the Magazines
                  20 do Yellow Oaker
               
               
                  200 panes windowglass, 8 by 10
               
               
                  50 lbs. Glue—1 doz. glue-brushes
                  1 dozen white-wash-brushes.
               
               
               
                  2 doz. painting-brushes from the largest to the smallest size
                  
               
            
I must also beg the favor of you to send me, on my own account, as much course Fustian or Jeans, as will make a boy, about the size of the Bearer, a coat, waistcoat & breeches, with proper Trimmings; Let the Jeans be of a darkish colour, and the buttons, course metal. I am Sir, Your most obedt Hble Servant

G:W.
Fort Loudoun: May 26th 1757.   

